UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07831 FMI Funds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) 414-226-4555 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: JUNE 30, 2010 Item 1. Schedule of Investments. FMI Focus Fund SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) Shares or Principal Amount Value LONG-TERM INVESTMENTS - 86.3%(a) COMMON STOCKS - 85.0%(a) COMMERCIAL SERVICES SECTOR - 4.1% Advertising/Marketing Services - 1.4% The Interpublic Group of Companies, Inc. * $ Miscellaneous Commercial Services - 2.7% Cardtronics, Inc. * Cintas Corp. CONSUMER DURABLES SECTOR - 1.7% Recreational Products - 1.7% Brunswick Corp. Winnebago Industries, Inc. * CONSUMER NON-DURABLES SECTOR - 2.7% Apparel/Footwear - 2.7% Liz Claiborne, Inc. * Volcom, Inc. * CONSUMER SERVICES SECTOR - 2.7% Hotels/Resorts/Cruiselines - 0.8% Royal Caribbean Cruises Ltd. * Restaurants - 1.9% Burger King Holdings Inc. Red Robin Gourmet Burgers Inc. * DISTRIBUTION SERVICES SECTOR - 4.4% Electronics Distributors - 3.0% Arrow Electronics, Inc. * ScanSource, Inc. * Medical Distributors - 1.4% Patterson Companies Inc. ELECTRONIC TECHNOLOGY SECTOR - 7.6% Aerospace & Defense - 1.9% Hexcel Corp. * Computer Peripherals - 1.2% Avid Technology, Inc. * NetApp, Inc. * Electronic Equipment/Instruments - 0.6% Intermec Inc. * Electronic Production Equipment - 1.7% MKS Instruments, Inc. * Semiconductors - 1.8% Altera Corp. Telecommunications Equipment - 0.4% Ciena Corp. * ENERGY MINERALS SECTOR - 1.2% Coal - 0.7% Arch Coal, Inc. Oil & Gas Production - 0.5% Petrohawk Energy Corp. * FINANCE SECTOR - 9.5% Insurance Brokers/Services - 1.1% Arthur J. Gallagher & Co. Life/Health Insurance - 3.0% Genworth Financial Inc. * Reinsurance Group of America, Inc. Multi-Line Insurance - 1.8% PartnerRe Ltd. Property/Casualty Insurance - 1.2% Old Republic International Corp. Regional Banks - 2.4% Associated Banc-Corp. CoBiz Financial, Inc. First Interstate BancSystem, Inc. FirstMerit Corp. Sandy Spring Bancorp, Inc. HEALTH SERVICES SECTOR - 4.4% Health Industry Services - 2.7% HealthSouth Corp. * Vital Images, Inc. * Medical/Nursing Services - 1.7% VCA Antech, Inc. * HEALTH TECHNOLOGY SECTOR - 5.1% Medical Specialties - 3.5% Beckman Coulter, Inc. Hologic, Inc. * Wright Medical Group, Inc. * Pharmaceuticals: Other - 1.6% ICON PLC - SP-ADR * INDUSTRIAL SERVICES SECTOR - 7.0% Contract Drilling - 0.9% Rowan Companies, Inc. * Engineering & Construction - 0.9% Chicago Bridge & Iron Co.N.V.NYS * Environmental Services - 1.6% Republic Services, Inc. Oil & Gas Pipelines - 2.0% Kinder Morgan Energy Partners, L.P. Oilfield Services/Equipment - 1.6% Dresser-Rand Group, Inc. * Exterran Holdings Inc. * PROCESS INDUSTRIES SECTOR - 7.2% Chemicals: Major Diversified - 1.9% Celanese Corp. Chemicals: Specialty - 2.5% Cytec Industries Inc. Rockwood Holdings Inc. * Containers/Packaging - 2.6% Owens-Illinois, Inc. * Pactiv Corp. * Industrial Specialties - 0.2% Ferro Corp. * PRODUCER MANUFACTURING SECTOR - 11.9% Electrical Products - 4.0% Greatbatch, Inc. * Molex Inc. Cl A Industrial Machinery - 4.2% Barnes Group Inc. Kadant Inc. * Kennametal Inc. Metal Fabrication - 0.7% Kaydon Corp. Miscellaneous Manufacturing - 1.2% Brady Corp. Trucks/Construction/Farm Machinery - 1.8% Columbus McKinnon Corp. * The Manitowoc Company, Inc. RETAIL TRADE SECTOR - 5.9% Apparel/Footwear Retail - 2.1% Abercrombie & Fitch Co. Zumiez Inc. * Department Stores - 1.4% Kohl's Corp. * Specialty Stores - 2.4% PetSmart, Inc. Ulta Salon, Cosmetics & Fragrance, Inc. * TECHNOLOGY SERVICES SECTOR - 6.4% Data Processing Services - 2.4% Fiserv, Inc. * Hewitt Associates, Inc. * Information Technology Services - 2.8% Citrix Systems, Inc. * Sapient Corp. Packaged Software - 1.2% Parametric Technology Corp. * TRANSPORTATION SECTOR - 3.2% Air Freight/Couriers - 1.7% Roadrunner Transportation Systems, Inc. * UTI Worldwide, Inc. Trucking - 1.5% Werner Enterprises, Inc. Total common stocks (cost $325,374,491) MUTUAL FUNDS - 1.3%(a) SPDR KBW Regional Banking ETF Total mutual funds (cost $6,333,724) Total long-term investments (cost $331,708,215) SHORT-TERM INVESTMENTS - 13.6%(a) Variable Rate Demand Note - 13.6% $ U.S. Bank, N.A., 0.00% Total variable rate demand note (cost $55,074,729) Total short-term investments (cost $55,074,729) Total investments - 99.9% (cost $386,782,944) Other assets, less liabilities - 0.1% (a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. ETF - Exchange Traded Fund L.P. - Limited Partnership N.V. - Netherlands Antilles Limited Liability Corp NYS - New York Registered Shares PLC - Public Limited Company SP-ADR - Sponsored American Depositary Receipts As of June 30, 2010, investment cost for federal tax purposes was $386,782,944 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation ) Net unrealized appreciation $ + + Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to the Financial Statements in the Fund’s most recent semi-annual or annual report. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2010, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Mutual Funds Total Level 1 Level 2 – Short-Term Variable Rate Demand Note Level 3 – — Total $ FMI Large Cap Fund SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) Shares or Principal Amount Value COMMON STOCKS - 93.5%(a) COMMERCIAL SERVICES SECTOR - 6.3% Financial Publishing/Services - 2.9% McGraw-Hill Companies, Inc. $ Miscellaneous Commercial Services - 3.4% Cintas Corp. CONSUMER NON-DURABLES SECTOR - 13.0% Beverages: Alcoholic - 4.1% Diageo PLC - SP-ADR Food: Major Diversified - 5.2% Nestlé S.A. - SP-ADR Household/Personal Care - 3.7% Kimberly-Clark Corp. CONSUMER SERVICES SECTOR - 3.9% Media Conglomerates - 3.9% Time Warner Inc. DISTRIBUTION SERVICES SECTOR - 10.7% Food Distributors - 4.4% Sysco Corp. Medical Distributors - 3.3% AmerisourceBergen Corp. Wholesale Distributors - 3.0% W.W. Grainger, Inc. ELECTRONIC TECHNOLOGY SECTOR - 3.8% Electronic Components - 3.8% Tyco Electronics Ltd. FINANCE SECTOR - 13.3% Financial Conglomerates - 2.9% American Express Co. Major Banks - 4.8% Bank of New York Mellon Corp. Property/Casualty Insurance - 5.6% Berkshire Hathaway Inc. - Cl B * HEALTH TECHNOLOGY SECTOR - 8.6% Medical Specialties - 8.6% CareFusion Corp. * Covidien PLC DENTSPLY International Inc. INDUSTRIAL SERVICES SECTOR - 2.0% Oilfield Services/Equipment - 2.0% Schlumberger Ltd. PROCESS INDUSTRIES SECTOR - 2.7% Chemicals: Agricultural - 2.7% Monsanto Co. PRODUCER MANUFACTURING SECTOR - 9.4% Industrial Conglomerates - 9.4% 3M Co. Tyco International Ltd. RETAIL TRADE SECTOR - 7.0% Discount Stores - 4.7% Wal-Mart Stores, Inc. Specialty Stores - 2.3% Staples, Inc. TECHNOLOGY SERVICES SECTOR - 8.8% Data Processing Services - 4.4% Automatic Data Processing, Inc. Information Technology Services - 4.4% Accenture PLC TRANSPORTATION SECTOR - 4.0% Air Freight/Couriers - 4.0% United Parcel Service, Inc. - Cl B Total common stocks (cost $2,434,332,138) SHORT-TERM INVESTMENTS - 7.3%(a) Commercial Paper - 7.3% $ U.S. Bank, N.A., 0.10%, due 07/01/10 Total commercial paper (cost $196,500,000) Total short-term investments (cost $196,500,000) Total investments - 100.8% (cost $ 2,630,832,138) Liabilities, less cash and receivables - (0.8%) (a) ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. PLC - Public Limited Company SP-ADR - Sponsored American Depositary Receipts As of June 30, 2010, investment cost for federal tax purposes was $2,630,832,138 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation ) Net unrealized appreciation $ + + Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to the Financial Statements in the Fund’s most recent semi-annual or annual report. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2010, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Level 3 – — Total $ Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b))and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 270.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, orare reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)FMI Funds, Inc. By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President Date July 21, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President Date July 21, 2010 By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, Treasurer Date July 21, 2010
